EXHIBIT TERMINATION AND RELEASE THIS TERMINATION AND RELEASE (this “Termination and Release”), dated as of February 28, 2008, is made by and among VMH GmbH, a German corporation (“VMH”), Lydia Krowka (“Krowka”), Datakom Gesellschaft fuer Datenkommunikation mbH, a German corporation (“Datakom”), and Intelligentias, Inc., a Nevada corporation (“Intelligentias”).VMH, Krowka, Datakom and Intelligentias are sometimes hereinafter referred to individually as a “Party” and collectively, as the “Parties.” RECITALS: WHEREAS, the Parties entered into that certain Stock Sale Agreement, dated as of June 7, 2007 and signed by the parties as of June 8, 2007, amended by an amendment to that certain Stock Sale Agreement dated November 13, 2007 (hereinafter together referred to as the “Stock Sale Agreement”), pursuant to which Intelligentias purchased all of Datakom’s outstanding stock from VMH and Krowka; and WHEREAS, upon the terms and subject to the conditions as hereinafter set forth, the Parties have agreed to terminate the Stock Sale Agreement and that this Termination and Release shall operate as a full and final release of all claims by and between the Parties hereto which have arisen or may arise under the Stock Sale Agreement. NOW, THEREFORE, with intent to be legally bound hereby and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: SECTION 1.Termination and Annulment of Stock Sale Agreement and Return of Consideration. (a)Any and all contracts, agreements, arrangements, and understandings arising under the Stock Sale Agreement are hereby terminated and annulled retroactively, as of December 15, 2007, and of no further force or effect, and no rights, duties, obligations, or liabilities arising thereunder or relating thereto shall survive this termination and annulment. (b)Concurrently with the execution of this Termination and Release, (i) VMH and Krowka will deposit with Waldenberger Rechtsanwalte (the “Cash Escrow Agent”) by certified check, payable to the Cash Escrow Agent, or by wire transfer of immediately available funds, an aggregate of two million United States dollars (US$2,000,000) (the “Escrow Funds”), which the Cash Escrow Agent shall deposit in the following account (the “Escrow Account”): BANK ACC.
